DETAILED ACTION
This communication is responsive to the claim amendment filed on 11/16/2020.
Claims 1, 9, and 16 are independent claims 
Claims 1 and 9 are amended.
Claims 2, 10, and 17 are canceled.
Claims 1, 3-9, 11-16, and 18-20 are pending in this application.
This Action has been made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 10/30/2020 has been acknowledged and recorded.  See attached forms PTO-1449, MPEP 609.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bornea et al., US Pub. No. 2016/0154850 (hereinafter as “Bornea”) in view of SCHNEIDER et al., US Pub. No. 2012/0084315 (hereinafter as “Schneider”), and further in view of Weissman et al., US Patent No. 8543566 (hereinafter as “Weissman”).
Regarding claim 1, Bornea teaches computer program to be implemented by a database system (pars. [0004] “RDBMS”, and [0200-204] computer program code having instructions storing in the non-transitory readable storage media/medium), the computer program comprising a set of instructions operable to:
identify an optimized plan among a set of query plans that correspond with an obtained query; (abstract: optimizing the obtained query for finding/identifying optimal plan(s) among the set of query plans, pars. [0003 and 0025], per the optimal search/paths of the graph/tree structure, fig. 1 and par. [0198], by the query planner [0003] and/or optimizer [0006])
Bornea does not explicitly teach the claim limitations “generate a query execution plan based on the obtained query and the optimized plan, wherein, to generate the query execution plan, the set of instructions is operable to: determine that a pinned plan corresponds with the optimized plan, and generate the query execution plan using the previously developed and specific to a user or to an organization associated with the obtained query, and the pinned plan being preferred to and different from the optimized plan;” and “control execution of the generated query execution plan.”
In the same field of endeavor (i.e., query optimization), Schneider teaches:
generate a query execution plan based on the obtained query and the optimized plan; (pars. [0040-41] generating the access plan/execution plan based on the obtained query and the optimized plan saved in database server, fig. pars. [0082, 94 and 98]), wherein, to generate the query execution plan, the set of instructions is operable to: 
determine that a pinned plan corresponds with the optimized plan (see par. [0040-41]: determining an access plan (also known as “execution plan” or “query plan”) to satisfy the user’s given query (e.g., SQL statements) received from the user/client(s), where the execute query plan implies to the generating execution plan; and pars. [0071-73 and 148, 150] generate and execute the query plan using the plan is reserved or “pinned” which is interpreted as pinned plan corresponding the optimized plan, [0154] “pins the query plan” is equivalent to the pinned plan), the pinned plan being a query plan previously developed (par. [0041] “reusing the previously generated query plans” is interpreted as the query plan “previously developed”; and par. [0072] “the query plan is reserved or “pinned” as long as client 210 maintains a connection with database server system 240), and the pinned plan being preferred to and different from the optimized plan (par. [0041] the “query plan” is different from the “optimal plan”, pars. [0070-71] “Procedure Cache 360 also provide an Application Interface (API) to install, delete, retrieve and release query plans” interpreted as the query plans being “preferred to”; and [0144-148] “retrieve” query plan saved/stored in “query plan entry 364 and query plan reference 348” of the procedure cache which interpreted as the pinned plan “being preferred to and different from” the optimized plan (e.g., execution query plan) as known a skilled artisan.  ***Examiner’s notes: the limitation(s) is/are defined/disclosed in the Applicant’s specification at par. [13]: “…In some cases, after performing the aforementioned optimization operations resulting in an optimized plan for a user-issued query, the optimizer may replace the optimized plan with a pinned plan (also referred to as forcing the pinned plan, etc.). In these cases, an organization developer or database system administrator may have determined an optimal path for a certain user-issued query, and may simply instruct the optimizer to use this path rather than generating an optimized path. This may be referred to as “pinning a plan” and the like. Various embodiments discussed herein may allow certain users (e.g., system administrators and/or organization developers) to select pinned plans to be used for selected queries issued by specific users and/or specific organizations. This may be accomplished using a multitenant tool or user interface, which may be referred to as a “pin planner.” Embodiments also provide that the pin planner may be used to pin plans that are more cost effective than optimizer’s optimized plan. In this way, the pinned planner may be used to force a query optimizer to use a pinned plan for a specified user-issued query instead of an older optimized plan for that query.”)  
generate the query execution plan using the pinned plan instead of the optimized plan (pars. [0071-73 and 148, 150] generate and execute the query plan using the plan is reserved or “pinned” implies to pinned plan corresponding the optimized plan, [0154]); and 
control execution of the generated query execution plan (fig. 2, elements 230 and 240 – Database Server System having element 260 including the element 269 – Execution Unit to execute the access/execution plan with the minimum cost).
Accordingly, it would have been obvious to one of ordinary skill in the query optimization for data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Schneider would have provided Bornea with the above indicated limitations for the benefit of optimizing the obtained query with a reasonable expectation (e.g., improve the performance) of executing query access/execution plan with minimum/best cost(s) (e.g., memory requirements, CPU/processor utilization, number of required I/O operations, etc.).
However, Schneider and Bornea do not explicitly teach the amended limitation that the pinned plan being a query plan “specific to a user or to an organization associated with the obtained query.”
In the same of endeavor, Weissman teaches the limitation that the pinned plan being a query plan “specific to a user or to an organization associated with the obtained query.” (col. 9, lines 58-62 “metadata information about users and tenants/organizations and the data contained in entity rows for that tenant are tracked… in order to make choices about query access paths” which is interpreted as the specific to an user or an organization, and col. 9, line 55-57: “…to force a query plan” which is interpreted as the “pinned plan”; col. 11, lines 10-25 and lines 35-54, e.g., “use a nested loop query plan”=pinned plan, and “users_id” and/or “organization_id” as interpreted as “specific to a user or to a organization”)
Accordingly, it would have been obvious to one of ordinary skill in the query optimization for data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Weissman would have provided Bornea and Schneider with the above indicated limitations for the benefit of optimizing the obtained query efficiently.

Regarding claim 3, Schneider teaches: wherein, to determine that the pinned plan corresponds with the optimized plan, the set of instructions is operable to: 
obtain a query identifier from the obtained query and the optimized plan; (Schneider: pars. [0056] , e.g., receives “the name of the prepare SQL statement” “receives the prepare SQL statement name”) and 
determine that the pinned plan corresponds with the obtained query and the optimized plan when the query identifier matches a pinned plan identifier associated with the pinned plan (Schneider: pars. [0056] and [0041 and 71-73] as explained above).  

Regarding claim 4, Bornea and Schneider teaches: wherein:
 the query identifier comprises a hash value of the optimized plan for the obtained query (Bornea: par. [0045] implement via Hash join operation of the input query, Schneider pars. [0049-56] , e.g., receives “the name of the prepare SQL statement” “receives the prepare SQL statement name” implies to the query identifier; and the values implies to hash values of table stored in the cache/memory); and 
the pinned plan identifier comprises a combination of a description of the query plan, an identifier of a database object to be searched using the pinned plan, and a field of the database object to be searched using the pinned plan. (Bornea: figs. 1-2 as explained above include description, name, texts/metadata, etc.; and Schneider: pars. [0071-73 and 76-77] pinned plan with text/metadata, name of tables storing data/record to be searched/retrieved from database, fig. 2) 
-31-Attorney Docket No.: 8665-0068/129164-219232 (1891US)  
Regarding claim 5, Schneider teaches: wherein, to generate the query execution plan, the set of instructions is operable to: 
obtain the pinned plan from a pinned plan database object using the query identifier; (Schneider: pars. [0049-56], e.g., receives “the name of the prepare SQL statement” “receives the prepare SQL statement name” implies to the query identifier; and pars. [0071-73 and 76-77] obtained pinned plan with text/metadata, name of tables storing data/record to be searched/retrieved from database, fig. 2) and 
generate the query execution plan using the pinned plan when the pinned plan corresponds with the query identifier of the optimized plan (Schneider: pars. [0056] and [0041 and 71-73] as explained above).

Regarding claim 6, Schneider teaches: wherein, to generate the query execution plan, the set of instructions is operable to: 
generate the query execution plan using the optimized plan when the optimized plan does not correspond with the pinned plan. (pars. [0056] and [0041 and 71-73] as explained above including the embedded of “not existed” plan is pinned, then new execution plan is generated/created)

Claims 7-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bornea, Schneider, and Weissman, and further in view of Collins et al., US Pub. No. 2011/0282864 (hereinafter as “Collins”).
Regarding claim 7, the claim is rejected by the same reasons set forth above to claims 1 and 2; furthermore, Bornea, Schneider, Weissman teach particular features: “a user identifier (user_id)” (Bornea: par. [0035] “name of people” through the obtained query; and Schneider: par. [0038] “Employee’s Id Number, Last Name” associated with the obtained query/SQL statement(s)), and “the query identifier” (Schneider: pars. [0049-56] , e.g., receives “the name of the prepare SQL statement” “receives the prepare SQL statement name” implies to the query identifier; and Weissman: col. 11, lines 10-54, e.g., “query”, “query plan”, “users_id”, “organization_id”) which associated with the optimized plan when generated the query execution plan using the pinned plan (Bornea: pars. [0025-26, and 87, 110-112] as explained above; and Schneider: fig. 2 and pars. [0072 and 154]; and Weissman: col. 11, lines 10-54, e.g., “query”, “query plan”, “users_id”, “organization_id”).  However, the combination of Bornea and Schneider do not explicitly teach: “determine an organization identifier (org id)”
In the same field of endeavor (i.e., query optimization), Weissman and Collins clearly teach: “determine an organization identifier (org_id)” (Weissman: col. 11, lines 10-54 as explained above; and Collins: par. [0052] in the prequery as “…where organization_id = :orgId and …”) 
Accordingly, it would have been obvious to one of ordinary skill in the query optimization for data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Weissman and Collins would have provided Bornea and Schneider with the above indicated limitation for the benefit of optimizing the obtained query or prepare query with a reasonable expectation (e.g., improve the performance) in retrieving detailed information/data related/associated to determined organization identifier/Id.

Regarding claim 8, Schneider teaches: wherein the set of instructions is operable to: “generate the query execution plan using the optimized plan generated from a query optimization function when the optimized plan is not associated with a pinned plan.” (fig. 2, element 266 – Optimizer for implement/compile the query optimization function, element 267 in element 240 – database system of server 230, and pars. [0056] and [0041 and 71-73] as explained above including the embedded of “not existed” plan is pinned, then new execution plan is generated/created)

Regarding claim 9 (a database system), the claim is rejected by the same reasons set forth above to claims 1-2 and claim 7; and therefore, the claim is rejected on that basis in the same rationale. 
Furthermore, Bornea and Schneider teach: a database system (Bornea: par. [0003]; and Schneider: see fig. 2), “a processor system to implemented a query optimizer” (Bornea: pars. [0003 and 5-6]; and Schneider: fig. 2, elements 260 and 266), “a query executor” (Bornea: pars. [0003, 205, and 210]; and Schneider: fig. 2, elements 260 and 269), “a storage engine” (Bornea: par. [0210]; and Schneider: fig. 2, element 245 in the element 240), “a network interface” (Bornea: pars. [0204 and 214]; and Schneider: fig. 2, element 220). 
In the same field of endeavor (i.e., query optimization), Weissman and Collins teach: “identify an organization identifier (org_id)” (Weissman: col. 11, lines 10-54 as explained above; and Collins: par. [0052] in the prequery as “…where organization_id = :orgId and …”).
Accordingly, it would have been obvious to one of ordinary skill in the query optimization for data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Weissman and Collins would have provided Bornea and Schneider with the above indicated limitation for the benefit of optimizing the obtained query or prepare query/prequery with a reasonable expectation (e.g., improve the performance) in retrieving detailed information/data related/associated to determined organization identifier/Id.
Claims 11-15 are rejected in the analysis of above claims 3-8; and therefore, the claims are rejected on that basis in the same rationale.




Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, Applicant's argument with respect to claim 1 (similar to claim 9) in view of the amended limitations (see Remarks, pages 8-9) has been fully considered but it is not persuasive.
Regarding claim 1, Applicant argued that Weissman does not appear to teach or suggest the “pinned” plan is specific to a user or an organization, and the “cited portions of Bornea and Schneider do not appear to teach or suggest the amended elements of the amended claim 1 including “the pinned plan being a query plan previously developed and specific to a user or to an organization associated with the obtained query, and the pinned plan being preferred to and different from the optimized plan.” (see Remarks, page 9).  
Examiner is not persuaded. As explanation in the above rejections, examiner submits that Schneider teaches, discloses or expressly suggests the “pinned plan” as a query plan which is pinned, reserved (see pars. [0072 and 154]). Schneider teaches the query plan is retrieved for reusing after the query plan saved/stored in the procedure cache such that the stored/retrieved query plan as interpreted as “previously developed” (see par. [0041] “…by reusing the previously generated query plan”).  Schneider further teaches that the query plan (as interpreted as pinned plan) is retrieved and reusing for any SQL query “from same or multiple clients 210” which is interpreted as the pinned plan “being preferred to and different from the optimized plan” (see pars. [0041-43], and [0068-72]). The retrieved/reused plan is different form the optimized plan which is known as the execution plan as known by a skilled artisan.
col. 9, lines 58-62 “metadata information about users and tenants/organizations and the data contained in entity rows for that tenant are tracked… in order to make choices about query access paths” which is interpreted as the pinned plan being to an user or an organization as claimed).
	For the at least above reasons, the rejections are maintained.
The other claims argued merely because of a dependency on a previously argued claims in the brief presented to the examiner, filed 11/16/2020 (Remarks, pages 9-10), are moot in view of the examiner's interpretation of the claims and art and are still considered rejected based on their respective rejections from at least a prior Office action (part(s) of recited again above). 

Allowable Subject Matter
Claims 16, and 18-20 are allowable because the combined limitations as considered a whole together in claim 16 should be overcome the prior art made of record. (see the Final Action mailed on 03/20/2020, and non-final action mailed on 10/30/2020 at page 12)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                                                                                                                                                                                                                            
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169